Case 7:15-cv-05194-NSR-LMS Document 125-1 Filed 11/06/19 Page 1 of 24

     

SETTLEMENT AGREEMENT
This Settlement Agreement ("Settlement Agreement") is entered into between the
trustees and fiduciaries of the Local 282 Welfare, Pension, Annuity, Job Training, and
Vacation and Sick Leave Trust Funds ("Funds"), and WIL Equities Corporation (““WJL
Equities”) WJL Construction Corporation (““WJL Construction”), CNB Contracting
Corporation (“CNB”), Danielle Buenaventura (“Buenaventura”), and William Lougheed,
Jr., as partial guarantor. For easé of reference, the foregoing defined entities and
individuals are sometimes referred to herein as a “Party” or collectively as the “Parties.” |
RECITALS |
WHEREAS, the Funds commenced action against WJL Equities, WJL
Construction, CNB, and Buenaventura in the United States District Court for the
Case No. 15-cv-05194 (NSR)(LMS) (the “Litigation”); and
WHEREAS, in the Litigation the Funds obtained a Judgment against WJL
Equities and Buenaventura, jointly and severally, for the sum of $600,373.25 (the
“Judgment”); and
WHEREAS, in the Litigation the Funds also sought Judgment against WJL
Equities, WJL Construction, CNB, jointly and severally, in the amount of $1,083,779.76,
plus attorneys’ fees and additional interest and liquidated damages accruing as of (and
including) June 8, 2019 (the “Claim”) and to hold WJL Construction and CNB, jointly

. and severally liable for the Judgment; and

   

| DN Page of 18.0, |
Jorn, 589621000! -17767868V1- |

 
  

 

 

 
Case 7:15-cv-05194-NSR-LMS Document 125-1 Filed 11/06/19 Page 2 of 24

WHEREAS, the Claim consists of, among | other things: (1) $3 95,623.48 in
reported unpaid contributions for the weeks ending May 3, 2015 through September 6,
2015; May 1, 2016 through December 9, 2017, January 1, 2017; and April 1, 2017
through December 9, 2017; (2) $2,392.26 in unpaid contributions on Audit #13-0973;
(3) $1,807.60 in unpaid contributions on Audit #14-1314-A1; (4) $106,729.93 in unpaid
contributions on Audit 16-0122; (5) $2,707.27 in unpaid contributions on Audit 17-
0566-A2: and (6) audit fees for the aforesaid audits in the amount of $4,542.66, plus
interest and liquidated damages on unpaid contributions, plus attorneys’ fees and costs;
and

WHEREAS, to avoid the time and expense associated with continued and further
litigation involving these matters, the Parties have reached an agreement in principle and
wish to memorialize same in a written settlement agreement, which shall reduce to writing
the complete and final settlement of the claims, differences, and causes of action currently
brought in connection with the Litigation, Judgment, or Claim without any admission of
liability or wrongdoing; and | |

WHEREAS, the Parties acknowledge and agree that they have had a full and fair

opportunity to investigate their various. claims and defenses; and

NOW, THEREFORE, in consideration of the mutual promises and covenants
contained herein, and for other good and valuable consideration provided to each Party
hereto, the receipt and sufficiency of which is hereby acknowledged, the Parties agree as

follows:

Page 2 of 13.
§8962/000 1-17767868y 1

 

 

 
Case 7:15-cv-05194-NSR-LMS Document 125-1 Filed 11/06/19 Page 3 of 24

SECTION 1 - INCORPORATION

_ 41 Each of the foregoing recitals are incorporated by reference herein, as are
any referenced documents, and both are made a part of this Settlement Agreement by
incorporation.

SECTION 2 — SETTLEMENT TERMS AND CONDITIONS
2.1 | In consideration for the discontinuance of this lawsuit and the limited
mutual releases set forth herein, WJL Construction and CNB agree to collectively pay the
Funds, and the Funds agree to accept, the aggregate sum of Nine Hundred Seventy-Two
Thousand Dollars and Zero Cents ($972,000.00) (the “Settlement Amount”).
2.2 The Settlement Amount shall be paid in accordance with the following

schedule:

 

No. | Due Date Amount

 

 

 

 

 

 

 

 

1}On Execution] $110,000.00
2} 10/30/2019} $110,000.00
3] 12/30/2019] $ 50,000.00
4; 3/30/2020 50,000.00
5) 6/30/2020 50,000.00
6} 9/30/2020 50,000.00,
7| 12/30/2020 50,000.00
8

 

9| 6/30/2021} $ 50,000.00
10} 9/30/2021] $ 50,000.00
11] 12/30/2021] $ 50,000.00
12} 3/30/2022] $ 50,000.00
13} 6/30/2022} $252,000.00

 

 

 

 

 

$
$
$
$
3/30/2021, $ 50,000.00
$
$
$
$
5

 

|

TOTAL $972,000.00 |

 

 

 

 

 

Page 3 of 13.
$8962/0001-17767868v1

 

 

 
Case 7:15-cv-05194-NSR-LMS Document 125-1 Filed 11/06/19 Page 4 of 24

2.3. All payments shall be made by check payable to the “Local 282 Funds” and
delivered to the Local 282 Funds at 2500 Marcus Avenue, Lake Success, New York 11042,
Attn: Joe Puccio. |

2.4 Upon payment in full of the Settlement Amount the Funds shall file a
Satisfaction of Judgment in the Litigation and, if necessary, a discontinuance of the
Litigation with prejudice and without costs or attorney’s fees to either party as against the
. other. In addition, within ten (10) business days of the Funds’ receipt of the final payment,
and confirmation the payment cleared the Funds’ accounts, the Funds shall return, via
overnight mail, any and all originals or copies of the executed confessions of judgment
(described below and appended hereto as Exhibits A-C) to Brian Gardner, Esq. of Cole
Schotz P.C.

2.5 CNB acknowledges its obligation to timely submit remittance reports and
timely pay self-reported contributions going forward after the execution of this Settlement
Agreement under its current and any subsequent collective bargaining agreement with
Teamsters Local 282 is a material term of this Agreement.

2.6 As security for the payments due under this Settlement Agreement and

contemporaneous with its execution: (1) WJL Construction and CNB agree to execute

corporate confessions of judgment for the Settlement Amount, which are attached as.

Exhibits “A” and “B,” respectively; (2) William Lougheed, Jr., agrees to execute an
individual confession of judgment guaranteeing any unpaid balance of the Settlement
Amount up to $200,000.00, which is attached as Exhibit “C”; (3) CNB agrees and

consents to the Funds filing a UCC lien and: UCC-1 against its current and future accounts

Page 4 of 13.
58962/000 1-17767868v 1

 

 

 
Case 7:15-cv-05194-NSR-LMS Document 125-1 Filed 11/06/19 Page 5 of 24

receivable (for the sake of clarity such liens, however, cannot be enforced unless a default
is uncured and, even then, any enforcement is limited to the settlement amount less any
payments); (4) CNB agrees and consents to the Funds immediately placing liens and filing
UCC-1 statements on the five vehicles identified in Schedule “A” (the “Vehicles”) and
will cooperate with the Funds to perfect the liens on these vehicles pursuant to N.Y.U.C.C,
§ 2118; (5) CNB agrees to not sell, transfer, secrete, hypothecate, use as collateral or
encumber the Vehicles or assign, encumber, use as collateral or provide a security interest
in its accounts receivables without the express written consent of the Funds.

2.7 William Lougheed, Jr. shall re-execute the affidavit of confession of
Judgment (Exhibit C) within fourteen (14) days of demand to Brian Gardner, Esq. of Cole
Schotz P.C. or by December 30, 2021. The failure of William Lougheed, Jr. to provide a
re-executed affidavit of confession of judgment in accordance herewith shall constitute a
default under this Settlement Agreement.

SECTION 3 ~- DEFAULT

3.1 WJL Construction and CNB and William Lougheed, Jr, will be in default
of this Settlement Agreement-in the event WJL Construction or CNB: (1) fail to timely
‘make any payment to the Local 282 Funds as set forth in Paragraph 2.2, supra, when
due; (2) breach any other provision of this Settlement Agreement, including executing
and cooperating with the perfection of security instruments set forth herein and
obligations set forth in Paragraphs 2.6 and 2.7 above; (3) there is a change of control of
any of the corporations; (4) any corporation signed to this Agreement files for

bankruptcy protection or is forced into bankruptcy; or (5) fails to timely submit

Page 5 of 13.
58962/0001-17767868y1

 

 

 
Case 7:15-cv-05194-NSR-LMS Document 125-1 Filed 11/06/19 Page 6 of 24

remittance reports and pay self-reported contributions when due under the terms of
its/their current and any subsequent collective bargaining agreement with Teamsters.
Local 282.

3.2 Inthe event-WJL Construction and CNB default on any payment or other
obligations required by this Settlement Amount or the perfection of any security
instruments, they shall have seven (7) calendar days from the date a Notice of Default is
transmitted to WIL Construction or CNB via email to the following email addresses
dbuenaventura@wijlequities.com, bill@cnbcorp.net and BGardner@coleschotz.com, to
cure the default. In the event of any uncured default, the Funds may immediately file
without further notice the corporate Confessions of Judgment attached to this Settlement
Agreement and take any other action to enforce the terms of this Settlement Agreement.
The Funds may file the individual confession of judgment without further notice after
the expiration of twenty (20) days from any uncured default.

3.3 Inthe event of filing of any confession of judgment, WJL Construction,
CNB, and William Lougheed, Jr. waive and shall not assert any affirmative defense to
payments due hereunder other than actual tender of payment, or the Fund’s improper,
inappropriate or premature filing of the confession of judgment.

3.4  Inaddition to the remedies set forth above, any Party may also move to
compel or enforce any and all of their interests and rights under this Settlement

’ Agreement in state court in New York County or federal court in the Southern or

Eastern Districts of New York. The parties agree these Courts shall have subject matter

.Page 6 of 13,
58962/0001-17767868y1

 

 

 
Case 7:15-cv-05194-NSR-LMS Document 125-1 Filed 11/06/19 Page 7 of 24

and personal jurisdiction to enforce the provisions of this Settlement Agreement. The
prevailing party in any action to compel or enfotce compliance with this Settlement
Agreement shall, subject to the court’s discretion, be entitled to reimbursement from the
non-prevailing party for all of its reasonable attorneys’ fees and costs incurred in

. connection therewith.

SECTION 4 —- LIMITED MUTUAL RELEASES

4} The Parties, and each of their past and present, direct and indirect,
parents, subsidiaries, successors-in-interest, predecessors-in-interest, and affiliated
companies, entities, partnerships, joint ventures, limited partnerships, and limited
liability companies, and each of their respective current or former officers, directors,
shareholders, partners, members, principals, heirs, administrators, executors, employees,
servants, agents, attorneys and representatives, and the successors and assigns of each of
them, do hereby release remise, acquit, and forever discharge each Party and each
Party’s past and present, direct and indirect, parents, subsidiaries, successors-in-interest,
predecessors-in-interest, and affiliated companies, entities, partnerships, joint ventures,
limited partnerships, and limited liability companies, and each of their respective current
or former officers, directors, shareholders, partners, members, principals, heirs,
administrators, executors, employees, servants, agents, attorneys and representatives,
and the successors and assigns, from any claims and causes of action that were asserted
in this Litigation (or, if a claim for unpaid contributions for time periods set forth in the

Litigation (up to period ending December 9, 2017), could have been asserted in the

Page 7 of 13.
$8962/000 1-17767868v1

 

 

 
Case 7:15-cv-05194-NSR-LMS Document 125-1 Filed 11/06/19 Page 8 of 24

Litigation) or in connection with the Claim or Judgment, together with a release of
attorneys’ fees or costs associated with the Litigation (the “Released Claims”), Nothing
in this release shal! impact or effect the Funds’ ability to file any confession of judgment
in accordance with the terms of this Settlement Agreement or any Party’s ability to seek
to enforce any obligation or provision arising hereunder. The release from the Funds is
limited to the delinquency time periods set forth in the Litigation and expressly excludes
any withdrawal liability claim, The parties acknowledge the delinquency time periods
set forth in the Litigation does not cover any claims accruing as of December 10, 2017
or thereafter,

42 Each Party to this Settlement Agreement covenants not to institute any
litigation, claim, or legal or administrative proceeding related to the Released Claims
against any other Party to this Settlement Agreement other than as may be necessary to
enforce the terms of the Settlement Agreement.

SECTION 5 - MISCELLANEOUS PROVISIONS

5.1 Notice to the WJL Construction, CNB, and William Lougheed, Jr. under
this Settlement Agreement shall be by for WJL to dbuenaventura@wijlequities.com and for
CNB and William Lougheed to bill@cnbcorp.net, with a copy to Brian Gardner, Esq. by
email at BGardner@coleschotz.com, unless written notice is provided to the Funds of a
change of address. Notice to the Funds under the terms of this Settlement Agreement shall
be by email to Mario Bulding at mbulding@282trustfunds.com and Arthur J. Muller III,

Esq., at aj@tfsllp.com. Any notice or correspondence via email shall be deemed

Page 8 of 13.
$8962/0001-17767868v1

 

 

 

 
Case 7:15-cv-05194-NSR-LMS_ Document 125-1 Filed 11/06/19 Page 9 of 24

transmitted and received on the day it is sent. The Parties agree any notice sent to pursuant
to this Section shall be deemed sufficient, and no further method of notice is required.

5.2 It is the intent of the Parties that the terms, provisions, covenants, and
remedies contained in this Settlement Agreement shall be enforceable to the fullest extent
permitted by law. If any term, provision, covenant, or remedy provided in this Settlement
Agreement shall, to any extent, be deemed by a court of competent jurisdiction to be invalid
or unenforceable in whole or in part, then such term, provision, covenant, or remedy shall
be severed from this Settlement Agreement and the remaining provisions shall remain in
full force and effect.

5.3 This Settlement Agreement constitutes a complete and exhaustive
expression by the Parties of their respective rights and obligations as to the subject matter
of this Settlement Agreement and shall not be modified, amended or changed except in a
writing signed by each of the Parties.

54 This Settlement Agreement constitutes an agreement within the meaning
of Section 29 U.S.C. § 1145 and shall be enforceable in federal court and shall be
governed by and construed in accordance with applicable federal laws. The Parties
stipulate any litigation enforcing or interpreting the terms of this Settlement Agreement
shall occur only in the federal courts of the Southern or Eastern District of New York or in
the Supreme Court in the State and County of New York and shall be governed by the laws
of the State of New York or any applicable federal law.

5.5 The Parties acknowledge they enter into this Settlement Agreement

voluntarily and after having the opportunity to communicate with legal counsel and any

Page 9 of 13,
58962/000 1-17767868v 1

 

 

 
Case 7:15-cv-05194-NSR-LMS Document 125-1 Filed 11/06/19 Page 10 of 24

other experts or other advisors as they have deemed necessary.

5.6 The obligations of the Parties require that the Parties exercise good faith and
best efforts in effectuating and fulfilling the obligations and mutual promises set forth
herein. In furtherance thereof, the Parties agree at any time, and from time to time, to take
such actions as may be reasonably requested and to execute any and all documents
reasonably requested by any other Party to carry out and further the intent of this Settlement
Agreement.

5.7 By executing this Settlement Agreement, the Parties agree to be bound by
its terms, Any person or entity who succeeds to the rights, responsibilities, or obligations
of any Party hereto, either by operation of Jaw, assignment, or otherwise, including, without
limitation and as applicable, any heirs, designees, next-of-kin, executors, administrators,
legal representatives, successors, or assignees, are bound by the terms of this Settlement
Agreement.

5.8 Any Party’s execution of this Agreement is not, in any way, an admission
as to any liability by any Party. By executing this Agreement, no Party acknowledges any
liability or breach of duty or obligation to any other Party; rather, this Agreement merely
represents a compromise among all Parties of disputed claims.

5.9 The Parties further acknowledge this Settlement Agreement relates solely
to the Litigation, Claim and Judgment and does not cover any pension fund withdrawal
liability claim that may exist or any other Funds’ claim.

5.10 - Each person signing this Settlement Agreement represents and warrants that

he or she is duly authorized and has legal capacity and authority to execute and deliver this

Page 10 of 13.
58962/000 1-17767868v 1

 

 

 

 
Case 7:15-cv-05194-NSR-LMS Document 125-1 Filed 11/06/19 Page 11 of 24

Settlement Agreement and bind the Party or Parties for whom such execution is made.

5.11 This Settlement Agreement may be executed in any number of counterparts
and by the Parties hereto on separate counterparts, each of which shall be an original and all
of which, together, shall constitute one and the same document. Electronic or facsimile
signatures shall constitute original signatures for the purposes of this Settlement Agreement,
except the affidavits of confessions of judgment (Exs. A-C), must be signed and notarized,
and the original affidavits of confessions of judgment must be provided to counsel for the
Funds (Trivella & Forte, LLP) at the time of execution of this Settlement Agreement.

5.12 All personal pronouns used in this Settlement Agreement, whether used in
the masculine, feminine, or gender neutral, shall include all other genders; the singular
shall include the plural and vice versa. Titles of Sections or Paragraphs are strictly for
convenience only and shall not modify the rights or obligations created by this Settlement
Agreement.

5.13 The Parties acknowledge and agree that this Settlement Agreement was
negotiated and drafted at arms-length with the input of all Parties and their respective
counsel, The Parties further acknowledge and agree that any questions or concerns have
been addressed and satisfactorily resolved prior to the execution of this Settlement
Agreement and, accordingly, no Party is presumptively entitled to have any provision of
this Settlement Agreement construed against any other Party. This Settlement Agreement
shall be interpreted in a reasonable manner to effect the intent and purposes of the Parties.

5.14 No consent or waiver, express or implied, by a Party to or of any breach by

a Party in the performance by it of its obligations hereunder shall be deemed ot construed

Page 11 of 13.
$8962/000 1-17767868v1

 

 
Case 7:15-cv-05194-NSR-LMS Document 125-1 Filed 11/06/19 Page 12 of 24

to be consent or waiver to or of the breach in performance by such Party of the same or any
other obligation of such Party hereunder. Failure on the part of any Party to complain of
any act, failure to act, or to declare any other Party in default, regardless of how long such
failure continues, shall not constitute a waiver by a Party of its rights hereunder. All
consents and waivers shall be in writing and signed by the Party waiving compliance.

5.15 This Settlement Agreement shall become immediately effective and binding
once all Parties have signed the Settlement Agreement. This Settlement Agreement cannot

be changed except by a writing executed by all parties to this Settlement Agreement.

IN WITNESS WHEREOF, the Parties have caused this Settlement Agreement

to be executed on the dates below written.

Dated: Lolo , 2019 nye hdd —~
, President,

with authority from the Board of Directors.

  

 

WJL CONSTRUCTION CORP.

Dated;__lo [{0__, 2019 By: —)
——™ TM ; President,

with authority from the Board of Directors.

 

CNB CONTRACTING CORP,

Dated: lo lia ), 2019

 

authority from the Board of Directors.

Page 12 of 13.
58962/0001-17767868y1

 

 

 
Case 7:15-cv-05194-NSR-LMS Document 125-1 Filed 11/06/19 Page 13 of 24

282 Funds v WJL October 2019 Settlement Agreement — Signatures Con’t

F

Dated: - oy, 2019

.

Dated: {CVO 2019

Dated: /0 q 2019

E

Dated:_ 10/24 2019

=

‘WILLIAM LOUGHEED, JR.

DANIELLE BUENAVENTURA

      
   
  
 

iy |
Danielle Buenavent

    
 

9 c

iflian£Lo , or. Indi
Guarantor of Payment

4
my atc ae LZ,
THE LOCAL 282 TRUST FUNDS

, 282 Trustee

be ZX the kp

_, Employer Trustee

Schedule A

 

Page 13. of 13.
$8962/0001-17767868v1

 

SO ORDERED:

\\( HON,NELSONS-BOMAN 5
'  -UNITED-STATES:BISTRIGT JUDGE’

 
 

 
Case 7:15-cv-05194-NSR-LMS Document 125-1 Filed 11/06/19 Page 14 of 24

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF WESTCHESTER

 

x
THOMAS GESUALDI, LOUIS BISIGNANO, ANTHONY

D’AQUILA, MICHAEL O’TOOLE, MICHAEL BOURGAL,

FRANK H. FINKEL, JOSEPH A. FERRARA, SR., MARC Index No:
HERBST, THOMAS CORBETT and ROBERT G.

WESSELS as Trustees and fiduciaries of the Local 282

Welfare Trust Fund, the Local 282 Pension Trust Fund, the

 

Local 282 Annuity Trust Fund, the Local 282 Job Training CORPORATE
Trust Fund, and the Local 282 Vacation and Sick Leave Trust AFFIDAVIT OF
Fund, CONFESSION OF
JUDGMENT
Plaintiffs,
- against -
WJL CONSTRUCTION CORP.,
Defendant.
x
STATE OF NEW YORK )
) ss.:

COUNTY OF WESTCHESTER )

DANIELLE BUENAVENTURA, being duly sworn, deposes and says:

1. I am the principal and an officer of WJL Construction Corp., a for-profit domestic
‘business corporation doing business in the State of New York with business address at 274
White Plains Rd. Eastchester NY 10709. I am duly authorized to make this affidavit of
confession of judgment on behalf of WJL Construction Corp.

2. Defendant WJL Construction Corp. maintains its principal offices at 274 White
Plains Rd. Eastchester NY 10709.

3, Defendant WJL Construction Corp. authorizes entry of judgment in the Supreme
Court of the State of New York, County of Westchester, ‘

 

 

 
Case 7:15-cv-05194-NSR-LMS Document 125-1 Filed 11/06/19 Page 15 of 24

4, This confession of judgment is for debts justly due to Plaintiffs arising out of the
following facts:

a. Plaintiffs filed a lawsuit based on employee benefit fund delinquencies due and
owing pursuant to collective bargaining agreement between WJL Equities Corp.
and Local 282, IBT, with respect to which Plaintiffs are third-party beneficiaries,
entitled Gesualdi, et al., v WIL Equities Corp,, Case No, 15-CV-05194
(E.D.N.Y).

b. WJL Construction Corp. and CNB Contracting Corp. entered into a settlement
agreement dated October 2019 with Plaintiffs (the “Settlement Agreement”) to
resolve the litigation in exchange for $972,000.00 (the “Settlement Amount”),
payable pursuant to a payment schedule in the Settlement Agreement.

c. As part of the Settlement Agreement, WJL Construction Corp. agreed to execute
this corporate affidavit of confession of judgment to secure Plaintiffs against any

default with respect to the terms of the Settlement Agreement.

5, Defendant WJL Construction Corp. hereby confesses judgment in this Court and
hereby authorizes entry of judgment against it and in favor of Plaintiffs, their successors or
assigns in the amount $972,000.00, less credit for any payments made pursuant to the Settlement

Agreement.

6. Defendant WIL Construction Corp. waives all defenses except actual payment or the
improper, inappropriate, or premature filing of this confession of judgment, to the entry of this
judgment against it in the amount of $972,000.00, less credit for any payments made pursuant to

the Settlement Agreement.

7. This affidavit is not for the purpose of securing Plaintiffs against a contingent

liability and is not an installment loan within the prohibition of C-P.L.R. § 3201.

 

 

 

 
Case 7:15-cv-05194-NSR-LMS Document 125-1 Filed 11/06/19 Page 16 of 24

8, Defendant WJL Construction Corp. consents to the personal jurisdiction of the

federal and state Courts of the State of New York over this matter.

WJL Construction Corp.

 

 

CORPORATE ACKNOWLEDGMENT.

STATE OF NEW YORK )

) ss.:
COUNTY OF L4 bbl )

On the // Ms Hay of October, 2019, before me personally came DANIELLE
BUENAVENTURA, to me known, who, by me duly sworn did depose and say that deponent is
‘the principal and an officer of WIL Construction Corp. which executed the foregoing Affidavit
of Judgment By Confession, that he was authorized to execute the foregoing Affidavit of
Judgment By Confession by the Board of Directors of WJL Construction Corp. and that he
executed the same pursuant to such authority.

Notary Public

MARTHA A, WATSON
Notary Public, State of New York
No, Oe aty
uallfied In-Westchester Cou
commission Expires October 7, 20 wf

 

 

 
Case 7:15-cv-05194-NSR-LMS Document 125-1 Filed 11/06/19 Page 17 of 24

EXHIBIT B

 

 

 
Case 7:15-cv-05194-NSR-LMS Document 125-1 Filed 11/06/19 Page 18 of 24

SUPREME COURT OF THE STATE OF NEW YORE

COUNTY OF BRONX
K

 

THOMAS GESUALDI, LOUIS BISIGNANO, ANTHONY
D’AQUILA, MICHAEL O’TOOLE, MICHAEL BOURGAL,
FRANK H. FINKEL, JOSEPH A. FERRARA, SR., MARC: Index No:
HERBST, THOMAS CORBETT and ROBERT G.

WESSELS as Trustees and fiduciaries of the Local 282

Welfare Trust Fund, the Local 282 Pension Trust Fund, the

Local 282 Annuity Trust Fund, the Local 282 Job Training CORPORATE
Trust Fund, and the Local 282 Vacation and Sick Leave Trust AFFIDAVIT OF
Fund, ' CONFESSION OF
JUDGMENT
Plaintiffs,
- against -

CNB CONTRACTING CORP.,

 

Defendant.
x
STATE OF NEW YORK )
) ss.:
COUNTY OF BRONX )

WILLIAM LOUGHEED, JR., being duly sworn, deposes and says:

1. I am the owner of CNB Contracting Corp., a for-profit domestic business
corporation doing business in the State of New York with business address at 1140 Grinnel
Place, Bronx, New York 10474. I am duly authorized to make this Affidavit of Confession of
Judgment on behalf of CNB Contracting Corp.

2. Defendant CNB Contracting Corp. maintains its principal offices at 1140 Grinnel
Place, Bronx, New York 10474.

3, Defendant CNB Contracting Corp, authorizes entry of judgment in the Supreme
Court of the State of New York, County of Bronx.

 

 

 
Case 7:15-cv-05194-NSR-LMS Document 125-1 Filed 11/06/19 Page 19 of 24

4, This Confession of Judgment is for debts justly due to Plaintiffs arising out of the

following facts:

a. Plaintiffs filed a lawsuit based on employee benefit fund delinquencies due and
owing pursuant to collective bargaining agreement between WJL Equities Corp.
and Local 282, IBT, with respect to which Plaintiffs are third-party beneficiaries,
entitled Gesualdi, et al, v WJL Equities Corp., Case No. 15-CV-05194
(E.D.N.Y).

b. WIL Construction Corp. and CNB Contracting Corp. entered into a settlement
agreement dated October 2019 (the “Settlement Agreement”) with Plaintiffs to
resolve the litigation in exchange for $972,000.00 (the “Settlement Amount”),
payable pursuant to a payment schedule in the Settlement Agreement.

c. As part of the Settlement Agreement, CNB Contracting Corp. agreed to execute
this corporate affidavit of confession of judgment to secure Plaintiffs against any

default with respect to the terms of the Settlement Agreement.

5. Defendant CNB Contracting Corp. hereby confesses judgment in this Court and
hereby authorizes entry of judgment against it and in favor of Plaintiffs, their successors or

assigns in the amount $972,000.00, less credit for any payments made pursuant to the Settlement

Agreement.

6. Defendant CNB Contracting Corp. waives all defenses except actual payment or the
improper, inappropriate, or premature filing of this confession of judgment, to the entry of this
judgment against it in the amount of $972,000.00, less credit for any payments made pursuant to

the Settlement Agreement.

7. This affidavit is not for the purpose of securing Plaintiffs against a contingent

liability and is not an installment loan within the prohibition of C.P.L.R. § 3201.

 

 

 
Case 7:15-cv-05194-NSR-LMS Document 125-1 Filed 11/06/19 Page 20 of 24

8. Defendant CNB Contracting Corp. consents to the personal jurisdiction of the federal

and state Courts of the State of New York over this matter.

CNB Contracting Corp.

 
   

President and Principal

CORPORATE ACKNOWLEDGMENT.

STATE OF NEW YORK )

) ss.:
COUNTY OF Lb Leolti )

On the (ey of October, 2019, before me personally came WILLIAM LOUGHEED, JR.,
to me known, who, by me duly sworn did depose and say that deponent is the Principal of CNB
Contracting Corp. which executed the foregoing Affidavit of Judgment By Confession, that he
was authorized to execute the foregoing Affidavit of Judgment By Confession by the Board of
Directors of CNB Contracting Corp. and that he executed the same pursuant to such authority.

LZ,

Notary Public

MARTHA A. WATSON
Notary Public, State of New York
No, 01WA6290078
., Qualified in Westchester County
Commission Expires October 7, 202-/

 

 

 
Case 7:15-cv-05194-NSR-LMS Document 125-1 Filed 11/06/19 Page 21 of 24

EXHIBIT C

 

 

 
Case 7:15-cv-05194-NSR-LMS Document 125-1 Filed 11/06/19 Page 22 of 24

SUPREME COURT OF THE STATE OF NEW YORK

COUNTY OF WESTCHESTER
x

 

THOMAS GESUALDI, LOUIS BISIGNANO, ANTHONY

D’AQUILA, MICHAEL O’TOOLE, MICHAEL BOURGAL,

FRANK H. FINKEL, JOSEPH A. FERRARA, SR., MARC Index No:
HERBST, THOMAS CORBETT and ROBERT G.

WESSELS as Trustees and fiduciaries of the Local 282

Welfare Trust Fund, the Local 282 Pension Trust Fund, the

Local 282 Annuity Trust Fund, the Local 282 Job Training AFFIDAVIT OF
Trust Fund, and the Local 282 Vacation and Sick Leave Trust CONFESSION OF
Fund, JUDGMENT
Plaintiffs,
~ against -

WILLIAM LOUGHEED, JR,

Defendant.

 

STATE OF NEW YORK )
) ss.:
COUNTY OF WESTCHESTER )

‘WILLIAM LOUGHEED, JR., being duly sworn, deposes and says:

lL. I am the owner of CNB Contracting Corp. a for-profit domestic business corporation

doing business in the State of New York. I currently reside at
aX) lus wed Deh ne New York \O%O4,
2. [authorize entry of judgment against me individually in the Supreme Court of the

State of New York, County of Westchester.

3. This confession of judgment is for debts justly due to Plaintiffs arising out of the

following facts:
a, Plaintiffs filed a lawsuit based on employee benefit fund

delinquencies due and owing pursuant to collective bargaining agreement betweén WIL

Equities Corp, and Local 282, IBT, with respect to which Plaintiffs are third-party
l

 

 

 

 
Case 7:15-cv-05194-NSR-LMS Document 125-1 Filed 11/06/19 Page 23 of 24

beneficiaries, entitled Gesualdi, et al., v WIL Equities Corp,, Case No. 15-CV-05194
(E.D.N.Y).
b, WJL Construction Corp. and CNB Contracting Corp. entered

into a settlement agreement dated October 2019 (the “Settlement Agreement”) with
Plaintiffs to resolve the litigation in exchange for Nine Hundred Seventy-Two Thousand
Dollars ($972,000.00) (the “Settlement Amount”), payable pursuant to a payment

schedule in the Settlement Agreement.

C, As part of the Settlement Agreement, I agreed to execute this
affidavit of confession of judgment to partially secure Plaintiffs against any default with

respect to the terms of the Settlement Agreement.

4, I hereby confess judgment against me in this Court and hereby authorize entry of
judgment against me and in favor of Plaintiffs and their successors or assigns in the amount of
Two Hundred Thousand Dollars ($200,000.00), less any payments made and value of liens
enforced for which actual payment has been received by the Plaintiffs pursuant to the Settlement

Agreement in excess of $772,000.

5, I waive all defenses except actual payment to the entry of this judgment, the
improper, inappropriate, or premature filing of this confession of judgment, against me in the
amount of Two Hundred Thousand Dollars ($200,000.00), less any payments made and value of
liens enforced for which actual payment has been received by the Plaintiffs pursuant to the

Settlement Agreement in excess of $772,000.

6. This affidavit is not for the purpose of securing Plaintiffs against a contingent

liability and is not an installment loan within the prohibition of C.P.L.R. § 3201.

 

 

 
Case 7:15-cv-05194-NSR-LMS Document 125-1 Filed 11/06/19 Page 24 of 24

7. I consent to the personal jurisdiction of the federal and state Courts of the State of

New York over this matter.

 

Sworn to before me this
244 day of October 2019

Notary Lip.

MARTHA A. WATSON
Notary Public, State of New Yor
No, 01WA6290078
Qualifled In Westchester County
Commission Expires October 7,20 2/

 

 

 

 
